                  Case 5:19-mj-03580 Document 1 Filed on 12/23/19 in TXSD Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                      SouthernDistrict
                                                  __________   Districtofof__________
                                                                            Texas

                  United States of America                             )
                             v.                                        )
                                                                       )       Case No.
                                                                       )                           L-19-MJ-______
                   Elisa Esmeralda Serrano (43)                        )
                           Laredo, Texas                               )
                                                                       )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 December 22, 2019                 in the county of                      Webb                   in the
     Southern         District of             Texas              , the defendant(s) violated:

            Code Section                                                          Offense Description
        8 USC 1324 (a)(2)(B)(ii)             knowingly and in reckless disregard of the fact that an alien had not received prior official
                                             authorization to come to, enter, and reside in the United States, did bring to bring to and attempt to
                                             bring to, the United States, in any manner whatsoever, such alien.




         This criminal complaint is based on these facts:
On or about December 22, 2019, at approximately 8:42 am, defendant, Elisa Esmeralda Serrano, a United States Citizen, applied for
admission into the United States at the Juarez-Lincoln Port of Entry in Laredo, as a passenger in a privately owned vehicle. At primary
inspection, Elisa Esmeralda Serrano presented her Texas Identification to CBP Officer. Defendant was accompanied by a male subject
who was driving the vehicle and presented a Texas Identification Card bearing the name and photograph of J.L.T. Both occupants were
referred to secondary for further inspection. At secondary inspection, CBP queries revealed the driver's true identity as Carlos Fernando
Garcia De La Orde, an undocumented citizen and national of Mexico. Garcia De La Orde stated that he made smuggling arrangements
with a person that he met through social media, and was to pay $4,000 USD on his arrival in Austin, Texas. He was instructed to
proceed to the plaza in Nuevo Laredo, Tamaulipas and wait for the defendant to pick him up and bring him to the United States. During
the late evening of December 21, 2019 Garcia De La Orde encountered the defendant who was waiting for him at the plaza. Serrano
provided Garcia De La Orde with the Texas identification card he used to attempt illegal entry, and had him drive to the POE. Facts are
based on records of Customs and Border Protection.

             Continued on the attached sheet.
                                                                                                       /s/ Liza L. Farias
                                                                                                     Complainant’s signature

                                                                                          Liza L. Farias, CBP Enforcement Officer
                                                                                                      Printed name and title

Sworn to before me and signed in my presence.


Date:        December 26, 2019
                                                                                                         Judge’s signature

City and state:                   Laredo, Texas                                           Sam Sheldon                    ,U.S. Magistrate Judge
                                                                                                      Printed name and title
